Title: To George Washington from Colonel Stephen Moylan, 23 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 23d June 1778
                    
                    General Reed was down with me, in view of the enemy he can therefore inform you of every thing material, I have orderd Colonel White with a Squadron of Horse, into the Rear of the enemy, whose van I believe to be at this time in Allentown—he will Keep me Constantly advised of what passes in the Rear, and the remainder of the Horse will be engaged on their front & Left flank, you may depend on having the earliest inteligence of their motions, that I can from my own observations & of the Officers under me collect, I have the honor to be Dear Sir Your Most Ob. H. St
                    
                        Stephen Moylan
                    
                